[For an Award Recipient that

Holds Class B Common Stock]




EXHIBIT 10.1                              THE DIXIE GROUP, INC. 




Restricted Stock Award




To:

Daniel K. Frierson




Date:

June 6, 2006




The Dixie Group, Inc. (the “Company”) hereby awards you 125,000 shares of
restricted stock, subject to the terms and conditions set forth below.

1.

Restricted Stock Award. These shares of restricted stock represent actual shares
of common stock (or, subject to your election, shares of Class B Common Stock)
of the Company. The ownership of your restricted stock will be recorded in your
name in the Company’s stockholder records.  You have the right to elect to
receive a portion of this Award as shares of Class B Common Stock in proportion
to the shares of Class B Common Stock you currently hold. Such shares of Class B
Common Stock will be issued to you upon the effective date of this Award. To
make such election, please complete Annex A and deliver it to Starr T. Klein,
Secretary.

2.

Ownership Rights. As of the effective date of this award, you will have all
rights of ownership with respect to the shares represented by the Award, except
that such shares cannot be sold, pledged or transferred until the restrictions
are removed. Such shares are, however, subject to forfeiture, as described in
this award document.

As long as you own the shares, you are entitled to vote shares of restricted
stock and to receive any dividends paid on the shares.

3.

Term.     This Restricted Stock Award shall have a term of 7 years from the date
hereof.

4.

Vesting.  The restrictions on your ownership of these shares will be removed,
and your share certificate will be delivered to you, when this award vests. The
shares subject to this Award vest as of the earliest date during the term hereof
when the continued service condition has been satisfied and the market condition
has been met, subject, however, to the vesting schedule set forth in (c) below

a.

Market Condition.

The Market Value of the Company’s common stock averages $18.225 over any 20
consecutive trading days during the term hereof. Such average Market Value
represents a 35% increase from $13.500, the Market Value of the Company’s stock
on June 6, 2006, the date this Award was authorized.

b.

Continued Service Condition.  During the vesting period, you must be
continuously employed by the Company or an Affiliated Company as an executive
officer thereof, or, after June 5, 2011, you must serve as an executive officer
of the Company or an Affiliated Company or as a Director of the Company.








ex10_1dkfstockaward606.doc




--------------------------------------------------------------------------------







c.

Vesting Schedule.




June 6, 2008, 20,833 shares

June 6, 2009, 20,833 shares

June 6, 2010, 20,833 shares

June 6, 2011, 20,833 shares

June 6, 2012, 20,833 shares

June 6, 2013, 20,835 shares

Provided, however, that if the market condition has not been met by June 6,
2008, the awards will vest pro rata over each annual vesting period subsequent
to the date the market condition is first met; and provided further, that if the
market condition is not met by June 6, 2011 all shares granted under the award
will be forfeited.





ex10_1dkfstockaward606.doc

2




--------------------------------------------------------------------------------







5.

Effect of Termination of Employment.  You will be deemed to have met the
continued service condition of this Award with respect to one-hundred percent
(100%) of the restricted shares subject to this award in the event of
termination of your employment on account of your death or disability, at any
time during the term hereof, except to the extent such Award has previously been
forfeited, as provided herein. If your employment with the Company or an
Affiliated Company, or service on the Board of Directors terminates prior to
vesting on account of involuntary termination by the Company for cause, the
non-vested portion of this award will be forfeited as of the date of such
termination. If your employment terminates on account of your retirement or
involuntary termination by the Company without cause prior to June 6, 2013, then
you shall be deemed to have met the continued service condition with respect to
that portion of the restricted shares subject to this Award that is equal to the
portion of this Award that has been expensed by the Company pursuant to the
terms of FAS 123R (pro-rated vesting). All restricted shares subject to this
Award that have not met the continued service condition as set forth above shall
be forfeited.

6.

Effect of a Change in Control of the Company.  In the event of a Change in
Control of the Company during your employment and prior to June 6, 2013,
one-hundred percent (100%) of this award will vest immediately; such award shall
vest whether or not the market condition has been met, except to the extent such
Award has been previously forfeited as provided herein.

7.

Definitions.  For purposes of this award:

a.

“Market Value” shall be the average of the high and low trading prices of the
Common Stock on the applicable trading day this Award is granted or on the next
proceeding trading day, if such date is not a trading day, as reported by
NASDAQ.

b.

“Disability” shall be determined according to the definition of “disability,” in
effect at the time of the determination, in The Dixie Group, Inc. Employees 401K
Plan.

c.

“Affiliated Company” includes The Dixie Group, Inc. and any company of which The
Dixie Group, Inc. owns at least 20% of the voting stock or capital if (1) such
company is a party to an agreement that provides for continuation of your
employee benefits upon immediate employment by you with such company and (2) the
Company agrees to your subsequent employment.

d.

“Retirement” means the voluntary termination of employment on or after the
earliest date on which you would be eligible for an immediately payable benefit
under The Dixie Group, Inc. 401K Plan.

e.

“Change in Control” shall be deemed to have occurred under any of the
circumstances described below:

(i)

If any “person,” except for:





ex10_1dkfstockaward606.doc

3




--------------------------------------------------------------------------------







the Company or any subsidiary of the Company;

a trustee or the other entity holding securities under any employee benefit plan
of the Company or any subsidiary of the Company; and

The Frierson Family 

is or becomes the “beneficial owner” directly or indirectly, of securities of
the Company representing more than 50% of the combined total voting power of the
Company’s then-outstanding securities.

 

As used in this definition of “change in control”




“The Frierson Family” shall mean the immediate family of Daniel K. Frierson,
including his wife, children and grandchildren and their spouses, his siblings
and their spouses, and any trust for the benefit of any of the foregoing
persons.

 

“person” is used as defined in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934 (as amended); and

 

“beneficial owner” is used as defined in Rule 13d-3 of the Securities Exchange
Act of 1934 (as amended).




“cause” shall mean for the purposes of this award only (i) Participant has
committed an act or has failed to act, where such act or failure to act
constitutes intentional misconduct including, without limitation, dishonesty,
fraud or embezzlement, a reckless disregard of the consequences of such act or
failure to act, or gross negligence by Participant; (ii) a conviction of or the
entering of a guilty or no contest plea to any felony or any crime involving
moral turpitude; or (iii) a failure to cease or correct a material failure to
discharge participant’s duties and responsibilities as an employee of The Dixie
Group, Inc..

8.

Tax Obligations.  The information provided in Annex B summarizes certain tax
consequences associated with this Award. The Company recommends that you consult
your financial advisor concerning these tax rules.

By accepting this award, you agree to be responsible for any required minimum
tax withholding obligations that may occur when your shares vest. In order to
satisfy your withholding obligations hereunder, at your election, the Company
shall withhold from your award the number of shares necessary to satisfy the tax
obligations.

9.

Plan Administration.    The Compensation Committee of the Board of Directors is
the administrator of the Plan, whose function is to ensure the Plan is managed
according to its respective terms and conditions. A request for a copy of the
Plan and any questions pertaining to the Plan should be directed to:

  





ex10_1dkfstockaward606.doc

4




--------------------------------------------------------------------------------










THE DIXIE GROUP, INC.

STOCK PLAN ADMINISTRATOR

C/O STARR T. KLEIN

P.O. BOX 25107

USA, CHATTANOOGA, TN 37422-5107

(Phone) 423-510-7000

(Fax) 423-510-7015




10.

Adjustment of Shares Subject to Award.     The number of shares subject to this
Award (and, accordingly, the determination of the Market Condition provided in
Section 4(a) hereof) shall be adjusted to reflect any increase or decrease in
the number of shares of common stock and Class B Common Stock outstanding as a
result of any stock dividend or split or other such corporate action which, in
the opinion of the Plan Administrator, shall require such adjustment.






















ACKNOWLEDGMENT AND ACCEPTANCE




By signing below, I acknowledge and accept this Award, subject to the terms
hereof.







Date:

_______________________________­

____________________________________

(Participant)








ex10_1dkfstockaward606.doc

5




--------------------------------------------------------------------------------

ANNEX A

[For Participants holding

Class B Common Stock]




Participant election with respect to Class B Common Stock

1.

Election to Receive Maximum Number of Shares of Class B Common Stock:

By signing below, I elect to receive the maximum number of shares of Class B
Common Stock permissible under Section 6(h) of the 2006 Stock Awards Plan (the
“Plan”) and the Award of Restricted Stock granted to me pursuant to such Plan,
as follows:

a.

current holdings of Common Stock _____________________;

b.

current holdings of Class B Common Stock ____________________;

c.

ratio of Class B to Common __________/________ = ______%.







Dated:

_____________________________

____________________________________

(Participant)




2.

Election to Receive Less Than Maximum Number of Shares of Class B Common Stock:

By signing below, I elect to receive ____% of my Award in Class B Common Stock.
[must be less than percentage set forth in (c), above.]




Dated:

_____________________________

____________________________________

(Participant)





ex10_1dkfstockaward606.doc




--------------------------------------------------------------------------------

ANNEX B




AWARD OF RESTRICTED STOCK

CERTAIN UNITED STATES FEDERAL INCOME

TAX CONSEQUENCES TO PARTICIPANT  







The following is a brief summary of the principal United States federal income
tax consequences of a restricted stock award under the 2006 Stock Awards Plan,
based on current United States federal income tax laws. This summary is not
intended to be exhaustive, does not constitute tax advice and, among other
things, does not describe state, local or foreign tax consequences, which may be
substantially different.

Restricted Stock. A participant generally will not be taxed at the time a
restricted stock award is granted, but will recognize taxable income when the
award vests or otherwise is no longer subject to a substantial risk of
forfeiture. The amount of taxable income recognized will equal the fair market
value of the shares subject to the award (or the portion of the award that is
then vesting) at that time. Participants may elect to be taxed based on the fair
market value of the shares at the time of grant by making an election under
Section 83(b) of the Code within 30 days of the award date. If a restricted
stock award with respect to which a participant has made such an election under
Section 83(b) is subsequently canceled, no deduction or tax refund will be
allowed for the amount previously recognized as income.

Unless a participant makes a Section 83(b) election, dividends paid to a
participant on shares of an unvested restricted stock award will be taxable to
the participant as ordinary income. If the participant made a Section 83(b)
election, the dividends will be taxable to the participants as dividend income,
which generally is subject to the same rate as capital gains income.








ex10_1dkfstockaward606.doc


